Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 2, 6, 7, 8, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016075451 (JP ‘451) in further view of US 20170321953 (KEMPFLE).
With respect to claim 1, JP ‘451 shows a refrigerator comprising: a cabinet (Fig.1) that defines a storage space; 5a door assembly (1) rotatably coupled to the cabinet and configured to open and close at least a portion of the storage space; an operation module (4,8) disposed at an upper portion of the door assembly (Fig.1), the operation module comprising: a detection device (4) configured to detect a user, and 10an input device (8a, 8b) configured to, based on the detection device (4) detecting the user, emit light to allow the user to recognize a position of the input device (section 0042 of translation); and a door opening device (7) configured to, in response to a signal being received from the 15input device (8), push the door assembly away from the cabinet (section 0037).  With respect to claim 1, JP ‘451 doesn’t explicitly show the door opening device is located at a lower portion of the cabinet and protrudes towards a rear surface of the door to open the door. KEMPFLE shows a door opening device (11, 12, Fig.1, Fig.2) at a lower portion of the cabinet, which protrudes toward a rear surface of the door assembly (5) and pushes the door away from the cabinet (Fig.2). It would have been obvious to one having ordinary skill in the art to place the door opening device at the lower portion of the cabinet of JP ‘451, such as shown by KEMPFLE, in order to hide it from view and easily access it for maintenance when needed. Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to put the door opening device at a lower portion of the cabinet, since it has been held that rearranging parts of an invention involved only routine skill in the art.  
With respect to claim 2, the combination (KEMPFLE) shows wherein the door opening device (11) is disposed at a center region of the lower portion of the cabinet (Fig.1).  
With respect to claim 6, the combination teaches (JP ‘451) wherein the door assembly further comprises a hinge disposed at a first side of the upper portion of the door assembly (“door 1a is rotatably supported by hinges provided vertically on the left side in a front view of the insulation box”, section 0014), 20wherein the input device (8a, 8b) is disposed at a second side opposite to the first side of the upper portion of the door assembly (Fig.1), and wherein the detection device (4, Fig.1) is disposed at a center region between the first side and the second side of the upper portion of the door assembly (Fig.1).  
With respect to claim 7, the combination teaches (JP ‘451) wherein the input device comprises:77Attorney Docket No.: 50720-0011001 Client Ref: W20070LGS-P-US; LGE Ref.: 20REF325US01a touch sensor (“touch switches”, sections 0035 and 0036); and a light emitting portion disposed adjacent to the touch sensor and configured to, based on the detection device detecting that the user is present within a distance from the door assembly, emit light 5to allow the user to recognize the position of the input device (section 0035, 0036).  
With respect to claim 8, the combination doesn’t show a barrier and display at a front surface of the cabinet. KEMPFLE shows a display (9/top display on cabinet 2, Fig.1) disposed at a front surface of the cabinet, further comprising: a barrier (7) that partitions the storage space. It would have been obvious to include a display on the cabinet, such as shown by KEMPFLE to control internal temperature of the refrigerator. It would have been obvious to include a barrier to partition the storage space with two different temperatures and storages.
20
With respect to claim 13, the combination (KEMPFLE) shows wherein the cabinet defines an installation space (17, Fig.3) recessed from the lower portion of the cabinet toward the storage space and configured to receive the door opening device (12).  
With respect to claim 15, the combination (KEMPFLE) shows wherein the installation space 5has a front entrance (at 11, Fig.1, for member 12) that faces the rear surface of the door assembly (Fig.1, at 11).  
3.	Claims 3, 4, 9-11, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016075451 (JP ‘451) in view of US 20170321953 (KEMPFLE) in further view of US 2018/0292127 A1 (PARK)
With respect to claim 3, the combination doesn’t show the door assembly has a panel with plurality of layers of glass material, a bezel portion and door frame. PARK shows wherein the door assembly comprises: a panel (50, Fig.20) comprising a plurality of layers made of a glass material (Fig.16, Fig. 20, section 0155), the panel comprising a bezel portion (5411, Fig.30) that surrounds an edge 25of at least a portion of the panel; and a door frame (56, Fig.19, Fig.30) that is coupled to the panel and supports the panel, and 76Attorney Docket No.: 50720-0011001 Client Ref: W20070LGS-P-US; LGE Ref.: 20REF325US01wherein the door frame (56) and the panel (50) define a component receiving groove (at 5825, Fig.30/582, Fig.31) between a surface of the door frame and a rear surface of the bezel portion (Fig.30), the component receiving groove receiving the operating module (81, 82, 83, Fig.30).   It would have been obvious to one having ordinary skill in the art to include plurality of layers of glass material to the panel of the door assembly, such as shown by PARK, in order to provide a durable outer surface for the door and provide aesthetically pleasing appearance. 
With respect to claim 4, the combination (PARK) shows wherein the door frame comprises a hook (5821, 5822, Fig.31, 813, Fig.35, 823, Fig.32,) that protrudes toward the component receiving groove (582, Fig.31, Fig.35) and that is configured to bring the operation module in contact with the rear surface of the bezel portion (section 0389, section 0422, section 0393).  
With respect to claim 9, the combination (PARK) shows further comprising a component bracket (813, Fig.35, 823, Fig.32) that is disposed adjacent to the component receiving groove and coupled to a rear surface of the door frame (Fig.36), and 15wherein the operation module is mounted to the component bracket and positioned in the component receiving groove, the operation module facing the rear surface of the bezel portion (Fig.30-Fig.36).  
With respect to claim 10, the combination (PARK) shows wherein the panel (50) comprises a 20plurality of door panels (541, 542, Fig.20, Fig.25) comprising a front door panel (541, Fig.20) that defines a front surface of the door assembly, wherein an area (541, Fig.18) of the front door panel is greater than an area of another door panel (542) of the plurality of door panels (Fig.18), and wherein the bezel portion (5411, Fig.21) is disposed at an edge of the front 25door panel, and the operation module (81, 82, 83, Fig.30) is disposed at a rear side of the bezel portion (Fig.30).  
With respect to claim 11, the combination shows (PARK) wherein the panel (50) comprises a plurality of door panels (541, 542, Fig.20, Fig.25), each door panel defining a window portion, wherein the plurality of door panels comprise: a front door panel (541, Fig.20) that defines a front surface of the door 5assembly, the bezel portion (5411, Fig.21) being disposed at an edge of the front door panel, and an insulation door panel (542) disposed rearward relative to the front door panel (Fig.18), an area of the front door panel (541) being greater than an area of the insulation door panel (542), and 10wherein the door assembly further comprises a door liner (59, Fig.18) that is coupled to a rear surface of the door frame (56), that is disposed at a position corresponding to the bezel portion, and that covers the operation module (Fig.18).  
With respect to claim 18, the combination teaches (JP ‘451) the door opening device is motorized (section  0009) and the combination teaches (KEMPFLE) 25a plurality of reduction gears (14) connected to the driving motor (13, Fig.3) but doesn’t show spacer gears. PARK shows a plurality of reduction gears (73, Fig.15) connected to the driving motor (72) and arranged along a first direction; and80Attorney Docket No.: 50720-0011001 Client Ref: W20070LGS-P-US; LGE Ref.: 20REF325US01 a plurality of spacer gears (next to 73) connected to the plurality of reduction gears and arranged along a second direction that is different from the first direction (Fig.15). It would have been obvious to one having ordinary skill in the art to include reduction gears and spacer gears to the door opening device of modified JP ‘451, such as shown by PARK, in order to provide an efficient smooth door opening mechanism to open and close the door.
5	w	With respect to claim 19, the combination shows (PARK) wherein the panel comprises an insulation door panel (542), and wherein the door frame comprises: a pair of side frames (55, 56, Fig.19) that support side surfaces of the insulation door panel; 10an upper frame (57, Fig.19) that connects upper portions of the pair of side frames to each other; a lower frame (58, Fig.19) that connects lower portions of the pair of side frames to each other; and a corner bracket (51/52, Fig.19), that is disposed at a corner of the door 15frame and connects one of the pair of side frames to the upper frame or the lower frame.  
With respect to claim 20, the combination (PARK) teaches wherein the pair of side frames (55, 56) are made of a metal material (section 0265). The combination doesn’t explicitly teach wherein at least one of the upper frame or the lower frame is made of a synthetic resin material. It would have been obvious to one having ordinary skill in the art to make one of the upper or lower frames out of synthetic resin material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  20
4.	Claims 5 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016075451 (JP ‘451) in view of US 20170321953 (KEMPFLE) in further view of US 2018/0223582 (SHIN).
With respect to claim 5, the combination (JP ‘451) shows the detection device (4) and input device (8a, 8b) spaced from each other. The combination doesn’t show the door assembly defines a component groove.  SHIN shows wherein the door assembly defines a component receiving groove (582, Fig.11, Fig.12) at a position corresponding to the operation module (81-83, Fig.11, Fig.12), and wherein the detection device (81, 82) and the input device (83, Fig.13) are spaced 15apart from each other and disposed in the component receiving groove (Fig,13).  It would have been obvious to one having ordinary skill in the art to put the input and detection device in a receiving groove of the door assembly, such as shown by SHIN, in order to hide and protect the electrical components from view while also easily access them in the same area when needed. 
With respect to claim 18, the combination teaches (JP ‘451) the door opening device is motorized (section  0009) and the combination teaches (KEMPFLE) 25a plurality of reduction gears (14) connected to the driving motor (13, Fig.3) but doesn’t show spacer gears. SHIN shows a plurality of reduction gears (263) connected to the driving motor (261) and arranged along a first direction; and80Attorney Docket No.: 50720-0011001 Client Ref: W20070LGS-P-US; LGE Ref.: 20REF325US01 a plurality of spacer gears (265, 266) connected to the plurality of reduction gears and arranged along a second direction that is different from the first direction (Fig.47). It would have been obvious to one having ordinary skill in the art to include reduction gears and spacer gears to the door opening device of modified JP ‘451, such as shown by SHIN, in order to provide an efficient smooth door opening mechanism to open and close the door.
5.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over JP2016075451 (JP ‘451) in view of US 20170321953 (KEMPFLE) in further view of US 2017/0059238 A1 (Becke).
With respect to claim 5, the combination (JP ‘451) shows the detection device (4) and input device (8a, 8b) spaced from each other. The combination doesn’t show the door assembly defines a component groove.  Becke shows wherein the door assembly defines a component receiving groove (17, Fig.3) at a position corresponding to the operation module (20, 24), and wherein the detection device (24) and the input device (20) are spaced 15apart from each other and disposed in the component receiving groove (17, Fig.3).  It would have been obvious to one having ordinary skill in the art to put the input and detection device in a receiving groove of the door assembly, such as shown by Becke, in order to hide and protect the electrical components from view while also easily access them in the same area when needed. 
6.	Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over JP2016075451 (JP ‘451) in view of US 20170321953 (KEMPFLE) in further view of US 20180149408 (AKCA).
25With respect to claim 14, the combination doesn’t a cover plate above a machine room. AKCA shows wherein the cabinet comprises a cover plate (at 26a, Fig.3) that defines a lower surface of the cabinet and that is 79Attorney Docket No.: 50720-0011001Client Ref: W20070LGS-P-US; LGE Ref.: 20REF325US01disposed above a machine room (74a, Fig.3) of the refrigerator, the cover plate defining the installation space.  It would have been obvious to one having ordinary skill in the art to include a cover plate above a machine room of the refrigerator cabinet of modified JP ‘451 such as shown by AKCA, in order to provide a compartment for the machinery equipment of the refrigerator and in order to divide the door opening device from the machine room.
With respect to claim 16, the combination shows (AKCA) wherein the installation space is open toward the machine room (Fig.3, Fig.4).  
	Allowable Subject Matter
7.	Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637